Exhibit 10.1

[ex10-1img001.jpg] 

 

 

July 27, 2016

CONFIDENTIAL

 

Rene Lammers, Ph.D

SVP, PepsiCo Global Beverage R&D

700 Anderson Hill Road

Purchase, New York 10577

 

Re:

Extension of Collaboration Agreement

 

Dear Dr. Lammers:

 

This letter agreement (“Letter Agreement”) confirms the terms of our agreement
to extend, on an interim basis, the term of the Collaborative R&D Period under
that certain Collaborative Research, Development, Commercialization and License
Agreement between PepsiCo, Inc. (“PepsiCo”) and Senomyx, Inc. (“Senomyx”) dated
August 16, 2010, as last amended on March 31, 2014, (the “Collaboration
Agreement”), to facilitate the negotiation of a longer extension of the Naturals
Collaborative R&D Programs, to be memorialized by an amendment and restatement
of the Collaboration Agreement (the “Amended and Restated Collaboration
Agreement”). Except as defined herein, all defined terms shall have the meanings
ascribed to them in the Collaboration Agreement. The parties hereby agree as
follows:

 

1.     Term of the Collaborative R&D Period: The Collaborative R&D Period under
the Collaboration Agreement shall be extended for an additional forty-five (45)
days (“Interim Extension Period”) and the Collaborative R&D Period will conclude
and expire automatically on September 30, 2016. Except as contemplated in this
Letter Agreement, all terms and conditions of the Collaboration Agreement shall
remain unchanged and in full force and effect during the Interim Extension
Period.

 

2.     Negotiation of Amended and Restated Collaboration Agreement: Each of
Senomyx and PepsiCo will use its best efforts from the date hereof through
September 30, 2016, to negotiate in good faith a longer extension of the
Naturals Collaborative R&D Programs to be memorialized by the Amended and
Restated Collaboration Agreement, taking into account the terms set forth in the
non-binding term sheet dated July 1, 2016. During the Interim Extension Period,
Senomyx will not grant to any Third Party rights to Senomyx Technology relating
to the Synthetic Enhancing Compound Program, the Natural Enhancing Compound
Program and the Natural Sweetener Compound Program for use in Exclusive Product
Categories.

 

3.     Payment: PepsiCo agrees to pay Senomyx research funding associated with
the Interim Extension Period in the amount of One Million and One Hundred
Thousand United States Dollars ($1,100,000). Upon execution of this Letter
Agreement, Senomyx shall send PepsiCo an invoice for such amount and PepsiCo
shall remit payment within 60 days. All such funding amounts shall be used by
SENOMYX to perform the agreed activities allocated to SENOMYX as outlined in the
existing Research Plans and shall be non-refundable and non-creditable.

 

 

--------------------------------------------------------------------------------

 

4.      Public Disclosures. Senomyx shall file a current report on Form 8-K that
will publicly disclose the material terms of this Letter Agreement as required
under applicable securities laws. Thereafter, PEPSICO and SENOMYX may each
disclose to Third Parties, the information contained in such current report
without the need for further approval by the other party. Except for the Form
8-K, the parties agree to protect the terms of this Letter Agreement as
Confidential Information under the terms of that certain Mutual Nondisclosure
Agreement between Senomyx and PepsiCo, Inc. dated April 13, 2016.

 

5.     Governing Law. This Letter Agreement will be governed by the laws of the
State of Delaware, as such laws are applied to contracts entered into and to be
performed entirely within such state. Disputes that may arise under this Letter
Agreement shall be governed by Section 16.4 of the Collaboration Agreement.

 

If the foregoing is acceptable to you, please indicate your agreement in the
space provided below, whereupon signing, it shall become a valid, legal, and
binding obligation on the parties, their successors, and assigns, on the date
set forth below.

 

 

    Very truly yours,           SENOMYX, INC.      

 

 

/S/ JOHN POYHONEN

 

 

John Poyhonen

 

 

President and CEO

 

 

The undersigned hereby acknowledge and agree to the foregoing on behalf of
PEPSICO, INC., on July 28, 2016:

 

PEPSICO, INC.

 

/S/ Hendrik Lammers

Hendrik Lammers

SVP, Global Beverages R&D

 

 

4767 Nexus Centre Drive ● San Diego, California 92121 ● Tel: (858) 646-8300 ●
Fax: (858) 404-0750

 